Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 6, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143771                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  NATIONAL WILDLIFE FEDERATION,                                                                           Brian K. Zahra,
           Petitioner-Appellant,                                                                                     Justices

  v                                                                SC: 143771
                                                                   COA: 301993
                                                                   Ingham CC: 08-001652-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Respondent-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the August 11, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal because
  petitioner raises jurisprudentially significant issues that this Court should examine.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 6, 2012                       _________________________________________
           h0403                                                              Clerk